EXHIBIT 10.2









Customer No. NEW

Loan No. 1.01







RBC Centura

Commercial Promissory Note
(SD – F&V)




$10,000,000.00

Orlando, Florida

 

December 6, 2007

Master Note

 




Florida documentary stamp tax required by law in amount of $2,450.00 has been or
will be paid to Department of Revenue.

FOR VALUE RECEIVED, the undersigned (whether one or more, “Borrower”) promises
to pay to RBC CENTURA BANK (“Bank”), or order, the sum of Ten Million and 00/100
Dollars ($10,000,000.00), or so much thereof as shall have been disbursed from
time to time and remains unpaid, together with interest at the rate and payable
in the manner hereinafter stated.  Principal and interest shall be payable at
any banking office of Bank in the city or town indicated above, or such other
place as the holder of this Note may designate.

Article I.  Interest Rate.

Section 1.1.  Rate of Accrual.  Interest will accrue on the unpaid principal
balance at the rate set forth in Section 1.2.1. until maturity of this Note,
whether such maturity occurs by acceleration or on the Maturity Date; and, at
Bank’s option, interest at the foregoing rate will accrue on any unpaid interest
before such maturity.  Interest will accrue on any unpaid balance owing under
this Note, whether principal, interest, fees, premiums, charges or costs and
expenses, after maturity at the rate set forth in Section 1.2.2.  All accrual
rates of interest under this Note will be contract rates of interest, whether a
pre-default rate or a default rate, and references to contract rates in any loan
documents executed and delivered by Borrower or others to Bank in connection
with this Note shall be to such contract rates.

Section 1.2.  Interest Rates.  

1.2.1.  Pre-Default Rate.  Subject to the provisions of Section 1.2.2. below,
interest payable on this Note per annum will accrue at 1.75% LIBOR Base Rate.
 The “LIBOR Base Rate” is the London Interbank Offer Rate for United States
Dollars for a term of one month which appears on Telerate Page 3750, Bloomberg
Professional Screen BBAM (or any generally recognized successor method or means
of publication) as of 11:00 a.m., London time, two (2) London business days
prior to the day on which the rate will become effective. The rate for the first
month or part thereof will initially become effective on the date of the Note as
shown on the face hereof. Thereafter, the rate will change and a new rate will
become effective on the first calendar day of each succeeding month. If for any
reason the London Interbank Offer Rate is not available, then the “LIBOR Base
Rate” shall mean the rate per annum which banks charge each other in a market
comparable to England’s Eurodollar market on short-term money in U.S. Dollars
for an amount substantially equivalent to the principal amount due under this
Note as determined at 11:00 A.M., London time, two (2) London business days
prior to the day on which the rate will become effective, as determined in the
Bank’s sole discretion. Bank’s determination of such interest rate shall be
conclusive, absent manifest error.  

1.2.2.  Default Rate.  Upon the nonpayment of any payment of interest described
herein, Bank, at its option and without accelerating this Note, may accrue
interest on such unpaid interest at a rate per annum (“Default Rate”) equal to
the lesser of the maximum contract rate of interest that may be charged to and
collected from Borrower on the loan evidenced by this Note under applicable law
or five percent (5.0%) plus the pre-default interest rate otherwise applicable
hereunder, as set forth in Section 1.2.1..  After maturity of this Note, whether
by acceleration or otherwise, interest will accrue on the unpaid principal of
this Note, any accrued but unpaid interest and all fees,





--------------------------------------------------------------------------------







premiums, charges and costs and expenses owing hereunder at the Default Rate
until this Note is paid in full, whether this Note is paid in full pre-judgement
or post-judgement.

1.2.3.  Variable Rate; Calculation of Interest.

1.2.3.1.  Variable Rate.  This is a variable rate note.  Any change in the rate
of interest payable under this Note will equal the change in the variable rate
index to which such rate is tied, but the rate at which interest accrues under
this Note shall never exceed the maximum contract rate which may be charged to
and collected from Borrower on the loan evidenced by this Note under applicable
law. Bank shall have no obligation to notify Borrower of adjustments in the rate
of interest payable under this Note.  Adjustments to the rate of interest will
be effective on the first day of the calendar month next following any change in
the variable rate index, with the rate being adjusted to reflect the most recent
change in the variable rate index.

1.2.3.2.  Calculation of Interest.  All interest payable under this Note shall
accrue daily on the basis of the actual number of days elapsed and a year of
three hundred sixty (360) days.  In computing the number of days during which
interest accrues, the day on which funds are initially advanced shall be
included regardless of the time of day such advance is made, and the day on
which funds are repaid shall be included unless repayment is credited prior to
close of business.  Payments in federal funds, immediately available in the
place designated for payment, received by Bank prior to 2:00 p.m. local time at
said place of payment, shall be credited as if received prior to close of
business on the day the funds are immediately available; while other payments,
at the option of Bank, may not be credited until such payments are immediately
available to Bank, in federal funds, in the place designated for payment, prior
to 2:00 p.m. local time at said place of payment on a day on which Bank is open
for business.

Article II.  Payment Terms.

Section 2.1.  Interest Payment Terms.  Payments under this Note include an
interest component and a principal component. The principal component is set
forth in Section 2.2 below.  The interest component shall be paid as follows:
 interest shall be payable monthly, in arrears, beginning January 1, 2008, and
continuing on the same calendar day of each consecutive month thereafter until
the Maturity Date, when all accrued but unpaid interest is due and payable in
full.

Section 2.2.  Principal Payment Terms; Maturity Date. As stated in Section 2.1
above, payments under this Note include an interest component and a principal
component.  The interest component is set forth in Section 2.1 above.  The
principal component shall be paid as follows:  principal shall be payable in one
single payment on December 5, 2009 (herein referred to as the “Maturity Date”).

Section 2.3.  Prepayment.  This Note may be prepaid in whole or in part without
any prepayment premium.

Section 2.4.  Application of Payments.  All payments made on this Note shall be
applied first to payment of all late fees, charges, premiums and costs and
expenses due but unpaid under this Note, then to accrued but unpaid interest and
finally to principal, in the inverse order of the payment dates therefor, unless
Bank determines in its sole discretion to apply payments in a different order or
applicable law requires a different application of payments.  The partial
prepayment of this Note, if permitted, shall not result in a payment holiday or
any other deferral of any regularly scheduled payments under this Note, all of
which shall be made as and when the same are scheduled to be paid.

Article III.  Loan Agreement and Security.

Section 3.1.  Loan Agreement.   The loan evidenced by this Note was made
pursuant to a loan agreement by and between the Bank and Borrower dated of even
date herewith (“Loan Agreement”).  Borrower shall perform and abide by, as and
when so required, each and all of the covenants, terms and conditions imposed
upon or applicable to Borrower in the Loan Agreement and all security documents
and other agreements referenced in the Loan Agreement.





2







--------------------------------------------------------------------------------







Section 3.2.  Security Documents.  This Note is secured by (1) the security
documents and other supporting obligations identified in the Loan Agreement, (2)
the security documents and other supporting obligations which reference that
they secure this Note, (3) any security documents and other supporting
obligations which reference that they secure all indebtedness or other
obligations owing from time to time by Borrower to Bank, and (4) any security
documents and other supporting obligations which reference that they secure all
indebtedness owing from time to time from Borrower to Bank other than consumer
credit as defined under the Federal Reserve Board’s Regulation Z
(Truth-in-Lending) (12 CFR 226 et seq.) (“security documents”).

Article IV.  Default and Acceleration.

Section 4.1.  Late Charges and Expenses.  Borrower agrees to pay, upon demand by
Bank or if demand is not sooner made, on maturity of this Note, whether such
maturity occurs by acceleration or on the Maturity Date, for each payment past
due for fifteen (15) or more calendar days, a late charge in an amount equal to
the lesser of  (1) four percent (4%) of the amount of the payment past due or
(2) the maximum percentage of the payment past due permitted by applicable law,
or the maximum amount if not expressed as a percentage.  If this Note is not
paid in full whenever it becomes due and payable, Borrower agrees to pay all
costs and expenses of collection, including reasonable attorneys’ fees.

Section 4.2.   Default.  The occurrence of any one or more of the following
events shall constitute an “Event of Default” hereunder, if but only if there
are any outstanding Deposit Account Advance, Borrowing Base Advance or
Purchase/Sale Advance (as defined under Attachment 2A, Section B, Item 2 of the
Loan Agreement):

(a) the occurrence of any event of default or default condition under this Note,
including, without limitation, Borrower’s failure to pay when due, within five
(5) days of written notice from the Bank, the principal of or interest on this
Note, or any other sums due thereunder, whether fees, charges, premiums or costs
and expenses;

(b) other than a default under (a) above, Borrower’s material breach of or
default under any of the other terms, conditions or covenants contained in this
Note;

(c) the actual or threatened demolition, injury or waste to all of the
Collateral (as defined under the Loan Agreement), or any material part thereof,
which, in the sole opinion of Bank, may impair its value, or the actual or
threatened decline in value of all of the Collateral or any material part
thereof;

(d) Borrower’s assets in their entirety, or any material part or portion
thereof, are attached, seized, subjected to a writ or distress warrant, or are
levied upon, or come into the possession of any trustee, receiver or person
acting in a similar capacity and such attachment, seizure, writ or distress
warrant or levy has not been removed, discharged or rescinded within sixty (60)
days, or if Borrower is enjoined, restrained or in any way prevented by court
order from continuing to conduct all or any material part of its business
affairs, or if a judgment or other claim becomes a lien or encumbrance upon any
material portion of Borrower’s assets, or if a notice of lien, levy or
assessment is filed of record with respect to any of Borrower’s assets by any
Governmental Authority (as defined under the Loan Agreement), and the same is
not paid within ten (10) days after Borrower receives notice thereof, provided
that none of the foregoing shall constitute an Event of Default where such
action or event is stayed or an adequate bond has been posted pending a good
faith contest by Borrower;

(e) commencement of any proceeding under any bankruptcy or insolvency laws
against Borrower and such proceeding is not dismissed within sixty (60) days of
its initiation;

(f) the filing of a petition of bankruptcy by Borrower or any person obligated
for payment of the Note or any parts or portions thereof;

(g) the insolvency of Borrower or any person obligated for payment of the Note
or any parts or portions thereof, or the appointment of a receiver for Borrower,
provided that none of the foregoing shall constitute an Event of Default where
such action or event is stayed or an adequate bond has been posted





3







--------------------------------------------------------------------------------







pending a good faith contest by Borrower;




(h) Borrower’s material default under the terms of any material instrument or
other agreement to which this Note, the Loan Agreement or any of the other Loan
Documents (as defined under the Loan Agreement) is subordinate or which is
subordinate to this Loan Agreement or any of the other Loan Documents;

(i) the occurrence of any event of default or default condition under any other
Loan Document, including, without limitation, any deeds of trust, mortgages,
security deeds, deeds to secure debts, assignments, security agreements, pledge
agreements, guaranty agreements, indemnification agreements, control agreements
or blocked account agreements;  

(j) any material false statement, misrepresentation or withholding of facts by
Borrower or any other person in any loan application or other document provided
by Borrower or any other person to Bank or its agents, or in any presentation
made by Borrower or any other person to Bank or its agents, as to any matter
relied upon by Bank in evaluating whether to extend financing to Borrower in
connection with this Note;

(k) default by Borrower under any other Indebtedness (as define under the Loan
Agreement) or other obligation now owing or which hereafter arises and is owing
to Bank, or default by any of Borrower’s Affiliates (as define under the Loan
Agreement) or Subsidiaries (as define under the Loan Agreement) under any
Indebtedness or other obligation now owing or which hereafter arises and is
owing to Bank; or

(l) a material adverse change in the financial condition of Borrower or any
person obligated for payment of the Loan or any parts or portions thereof has
occurred since the date of this Loan Agreement.

Section 4.3.  Acceleration.  Upon the occurrence of an Event of Default, or the
occurrence of an event which, with the giving of notice or a lapse of time, or
both, would become an Event of Default under this Note, (1) the entire unpaid
principal balance of this Note, together with all other amounts owing and all
other amounts to be owing under this Note, shall, at the option of Bank, become
immediately due and payable, without notice or demand, and (2) the Bank may,
both before and after acceleration, exercise any of and all of its other rights
and remedies under this Note and the other loan documents, as well as any
additional rights and remedies it may have at law and it may have in equity, to
recover full payment of the balance (principal, interest, fees, premiums,
charges and costs and expenses) owing under this Note.  The failure by Bank to
exercise any of its options shall not constitute a waiver of the right to
exercise same in the event of any subsequent default.

Article V.  Miscellaneous.

Section 5.1.  Use and Application of Terms.  To the end of achieving the full
realization by Bank of its rights and remedies under this Note, including
payment in full of the loan evidenced hereby, in using and applying the various
terms, provisions and conditions in this Note, the following shall apply:  (1)
words in the masculine gender mean and include correlative words of the feminine
and neuter genders and words importing the singular numbered meaning include the
plural number, and vice versa; (2) words importing persons include firms,
companies, associations, general partnerships, limited partnerships, limited
liability partnerships, limited liability limited partnerships, limited
liability companies, trusts, business trusts, corporations and legal entities,
including public and quasi-public bodies, as well as individuals; (3) the term
“Note” refers to this Commercial Promissory Note, the term “loan document”
refers to this Note, the Loan Agreement (if any) and any security documents and
other documents and agreements executed and delivered to Bank or others on
Bank’s behalf in connection with this Note, and the term “Borrower” refers to
all signatories of this Note collectively and severally, as the context of this
Note requires, and all signatories of this Note shall be and the same are
jointly and severally liable hereunder; (4) as the context requires, the word
“and” may have a joint meaning or a several meaning and the word “or” may have
an inclusive meaning or an exclusive meaning; (5) the term “subsidiary” means
any registered organization or other organization the majority (by number of
votes) of the outstanding voting interests of which is at the time owned or
controlled by Borrower, or by one or more subsidiaries of Borrower, or Borrower
and one or more subsidiaries of Borrower, and





4







--------------------------------------------------------------------------------







in each case consolidated in the Borrower’s consolidated financial statements;
(6) the other loan documents shall be applied and construed in harmony with each
other to the end that Bank is ensured repayment of the loan evidenced by this
Note in accordance with the terms of this Note and such other loan documents,
and this Note and the other loan documents shall not be applied, interpreted and
construed more strictly against a person because that person or that person’s
attorney drafted this Note or any of the other loan documents; (7) Bank does not
intend to and shall not reserve, charge or collect interest, fees or charges
hereunder in excess of the maximum rates or amounts permitted by applicable law
and if any interest, fees or charges are reserved, charged or collected in
excess of the maximum rates or amounts, it shall be construed as a mutual
mistake, appropriate adjustments shall be made by Bank and to the extent paid,
the excess shall be returned to the person making such a payment; and (8)
wherever possible each provision of this Note shall be interpreted and applied
in such manner as to be effective and valid under applicable law, but if any
provision of this Note shall be prohibited or invalid under such law, or the
application thereof shall be prohibited or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or the remaining provisions
of this Note, or the application thereof shall be in a manner and to an extent
permissible under applicable law.

Section 5.2.  Documentary and Intangibles Taxes.  To the extent not prohibited
by law and notwithstanding who is liable for payment of the taxes and fees,
Borrower shall pay, on Bank’s demand, all intangible taxes, documentary stamp
taxes, excise taxes and other similar taxes assessed, charged or required to be
paid in connection with the loan evidenced by this Note, or any extension,
renewal or modification of such loan, or assessed, charged or required to be
paid in connection with any of the loan documents.

Section 5.3.  Maintenance of Records by Bank.   Bank is authorized to maintain,
store and otherwise retain the loan documents in their original, inscribed
tangible forms or records thereof in an electronic medium or other non-tangible
medium which permits such records to be retrieved in perceivable forms.

Section 5.4.  Right of Set-off; Recoupment.  Upon the occurrence of an Event of
Default, or the occurrence of an event which, with the giving of notice or a
lapse of time, or both, would become an Event of Default under this Note, Bank
is authorized and empowered to apply to the payment hereof, any and all money
deposited in Bank in the name of or to the credit of Borrower, without advance
notice, and is authorized to offset any obligation of Bank to Borrower to the
payment hereof and is authorized to exercise its rights of recoupment relative
to Borrower.

Section 5.5.  Waiver.  Except as may be required by the terms of the Loan
Agreement, Borrower waives presentment, demand, protest and notice of dishonor,
waives any rights which it may have to require Bank to proceed against any other
person or property, agrees that without notice to any person and without
affecting any person’s liability under this Note, Bank, at any time or times,
may grant extensions of the time for payment or other indulgences to any person
or permit the renewal, amendment or modification of this Note or any other
agreement executed and delivered by any person in connection with this Note, or
permit the substitution, exchange or release of any security for this Note and
may add or release any person primarily or secondarily liable, and agrees that
Bank may apply all moneys made available to it from any part of the proceeds
from the disposition of any security for this Note either to this Note or to any
other obligation of Borrower to Bank under the Loan Documents, as Bank may elect
from time to time.  No act or inaction of Bank under this Note shall be deemed
to constitute or establish a “course of performance or dealing” that would
require Bank to so act or refrain from acting in any particular manner at a
later time under similar or dissimilar circumstances.

Section 5.6.   Jury and Jurisdiction.  This Note shall be governed by and
construed in accordance with the substantive laws of the State of Florida,
excluding, however, the conflict of law and choice of law provisions thereof.
 Borrower, to the extent permitted by law, waives any right to a trial by jury
in any action arising from or related to this Note.

Section 5.7.  Successors and Assigns.  This Note shall apply to and bind
Borrower’s and Bank’s heirs, personal representatives, successors and assigns.
 All references in this Note to Bank shall include the holder hereof and this
Note shall inure to the benefit of any holder, its successors and assigns; and,
Borrower waives and will not assert against any transferee or assignee of this
Note any claims, defenses, set-offs or rights of recoupment which Borrower could
assert against Bank, except defenses which Borrower cannot waive.  Borrower
acknowledges that Customer Numbers and Loan Numbers may be added to this Note
after execution and delivery of this Note by Borrower and if there is a section
denoted “BANK USE ONLY”, the information under such section may also be





5







--------------------------------------------------------------------------------







completed by Bank after execution and delivery of this Note. In addition, in the
event the date of this Note is omitted, Borrower consents to Bank inserting the
date.

Section 5.8.  Master Note.  If this Note is designated herein as a MASTER NOTE
or is denoted on Bank’s records as a MASTER NOTE, then this Note evidences a
line of credit and Borrower shall be liable for only so much of the principal
amount as shall be equal to the total of the amounts advanced to or for Borrower
by Bank from time to time, less all payments made by or for Borrower and applied
by Bank to principal, and for interest on each such advance, fees, premiums,
charges and costs and expenses incurred or due hereunder, all as shown on Bank’s
books and records which shall be conclusive evidence of the amount owed by
Borrower under this Note, absent a clear and convincing showing of bad faith or
manifest error.  If this is a MASTER NOTE, upon the occurrence of an Event of
Default or the occurrence of an event which, with the giving of notice or a
lapse of time, or both, would become an Event of Default under this Note in
addition to its other rights and remedies, Bank may terminate or suspend
Borrower’s right to receive any future or additional advances under this Note
and the other loan documents.

Section 5.9.  Anti-Money Laundering and Anti-Terrorism. Borrower represents,
warrants and covenants to Bank as follows: (1) Borrower (a) is not and shall not
become a person whose property or interest in property is blocked or subject to
blocking pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (b) does not engage
in and shall not engage in any dealings or transactions prohibited by Section 2
of such executive order, and is not and shall not otherwise become associated
with any such person in any manner violative of Section 2, (c) is not and shall
not become a person on the list of Specially Designated Nationals and Blocked
Persons, and (d) is not and shall not become subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order; (2) Borrower is and shall remain
in compliance, in all material respects, with (a) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and (b)
the Uniting And Strengthening America By Providing Appropriate Tools Required To
Intercept And Obstruct Terrorism (USA Patriot Act of 2001); and (3) Borrower has
not and shall not use all or any part of the proceeds, advances or other amounts
or sums evidenced by this Note, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

(Signatures Begin on the Next Page)





6







--------------------------------------------------------------------------------







The undersigned has executed this Note as of the day and year first above
stated.




RELM WIRELESS CORPORATION, a Nevada

corporation




By:/s/ William P. Kelly

      William P. Kelly, Chief Financial Officer

 








7





